Title: John Adams to Abigail Adams, 9 March 1797
From: Adams, John
To: Adams, Abigail


        
          My Dearest Friend
          Philadelphia March 9. 1797
        
        I have no Letter this Week and begin to fear that your Respect to our late P. has laid a foundation for a Sick Spring and Summer. Sometimes too I am jealous of unfair Play in the Post office to prevent me from hearing from you at the most critical Period of my Life.
        The public Papers must give you an Account of Proceedings, which I am wholly unable to describe.
        What Judgment is form’d of my Part in the late Transactions, by my Friends or my Ennemies, I know not. There is a Reserve in both, beyond my comprehension.
        
        The P. and Mrs W. go off this morning for M. Vernon. Yesterday afternoon he came to make me his farewell Visit and requested me in his own Name and Mrs Ws. to present “their Respects” to Mrs Adams. I believe, that I envyed him more than he did me: and with Reason.
        The House is to be cleared and cleaned, and I am to go into it on Monday next, if possible. I shall make a Small Establishment for myself for the present and wait yur Advice for Ulteriour Arrangements.
        It is now generally understood that I am to go home before Midsummer and bring my Family in October.
        The Business of all kinds and Writing particularly out of the habit of which I have been so long, presses upon me very severely and would endanger my health if I did not make Conscience of riding every day.
        Mrs Cushing will call upon you and give you an Account of what they call The Inauguration. It is the general Report that there was more Weeping than there has ever been at the Representation of any Tragedy. But whether it was from Grief or Joy, whether from the Loss of their beloved President, or from the Accession of an unbeloved one. or from the Pleasure of exchanging Presidents without Tumult or from the Novelty of the Thing, or from the sublimity of it, arising from the Multitude present, or whatever other cause I know not. one Thing I know I am a Being of too much Sensibility to Act any Part well in such an Exhibition. Perhaps there is little danger of my having Such another Scene to feel or behold.
        The Stilness and Silence astonishes me. Every body talks of the Tears, the full Eyes, the streaming Eyes, the trickling Eyes &c but all is Enigma beyond.— no one descends to particulars to say Why or wherefore, I am therefore left to Suppose that it is all Grief for the Loss of their beloved.
        Two or three Persons have ventured to whisper in my Ear that my Speech made an agreable Impression
        I have ventured to Say Things both in that Speech and in my farewell address to the senate, So open to Scoffs and Sarcasms that I expected them in Abundance. I have not yet Seen any. The more may come. I have been So Strangely Used in this Country. so belied and so undefended—that I was determined to say some Things, as an Appeal to Posterity. foreign nations and future times will understand them better than my Ennemies, or friends will own they do.

The Vanity and Egotism, which is so apparent or at least to seeming may be pardoned for what I know lest Satirical Reflections on it should provoke Some one to produce Proofs that if it is Egotism it is no Vanity.
        My dear Wife your Society is invaluable to me and yet I cannot enjoy it, before July I fear. All will depend upon public Events. I shall come to you as soon as possible.
        I am with an affection that can end only / with my Life and I hope not then, Your / faithful Friend & Husband
        
          John Adams
        
      